     Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 1 of 7 PageID #: 1



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

NEIBI MELANI NAVARRETE,                            §
                                                   §
         Plaintiff,                                §
                                                   §      CIVIL ACTION NO. 4:20-CV-00553
V.                                                 §
                                                   §                      JURY
TARGET CORPORATION,                                §
                                                   §
         Defendant.                                §

              DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Target Corporation

(“Defendant” or “Target”) files this Notice of Removal of the above-entitled action from the

462nd Judicial District Court, Denton County, Texas, to the United States District Court for the

Eastern District of Texas, Sherman Division. As shown herein, removal of this case to federal

court is proper based on diversity jurisdiction.

                                               I.
                                          BACKGROUND

         1.        On June 15, 2020, Plaintiff Neibi Melani Navarrete (“Plaintiff”) initiated this

action, captioned Neibi Melani Navarrete v. Target Corporation, in the 462nd Judicial District

Court, Denton County, Texas by filing Plaintiff’s Original Petition (“Plaintiff’s Petition”). The

District Court designated Plaintiff’s lawsuit as Cause No. 20-4611-462.

         2.         As required by Local Rule 81 and 28 U.S.C. § 1446(a), a docket sheet and true

and correct copies of all process, pleadings, and orders related to the District Court proceeding

are attached hereto as EXHIBITS A through A-5 and C and incorporated herein by reference.

Pursuant to Local Rule 81, a list of the parties, their counsel and index of matters being filed is

attached as EXHIBIT D. The Court is further advised that the current status of this case is pending


DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 1
4850-2546-4513.3 052067.1639
     Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 2 of 7 PageID #: 2



and that Plaintiff has demanded a jury trial. This action was removed from the following Texas

state court:

                               Denton County District Court
                               462 Judicial District
                               Denton County Courts Building
                               1450 East McKinney Street, 4th Floor
                               Denton, Texas 76209-4524
                               (817) 884-3298


         3.        On June 18, 2020, Target was served with Plaintiff’s Petition. See Declaration of

Adam Klarfeld in Support of Removal at ¶ 5, attached as EXHIBIT B. Defendant subsequently

and timely filed its Answer to Plaintiff’s Petition on July 10, 2020. See EXHIBIT A-4.

         4.        Plaintiff’s Petition asserts that Target is liable to her for alleged sex discrimination

and retaliation in violation of Chapter 21 of the Texas Labor Code (“Chapter 21”). See Pl.’s Pet.

at ¶¶ 18-23, attached at EXHIBIT A.

                                                  II.
                                        DIVERSITY JURISDICTION

         5.        This Court has subject matter jurisdiction based on diversity jurisdiction. See 28

U.S.C. § 1332.          Diversity jurisdiction exists in a civil matter when:         (1) the amount in

controversy exceeds $75,000, exclusive of interest and costs; and (2) the dispute is between

citizens of different states. Id. § 1332(a)(1). As shown below, both of these requirements are

met in this case.

A.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

         6.        The face of Plaintiff’s Petition establishes that Plaintiff’s damages exceed

$75,000, exclusive of interest and costs, thus satisfying the amount-in-controversy requirement

of 28 U.S.C. § 1332. See, e.g., White v. FCI USA, Inc., 319 F.3d 672, 674-75 (5th Cir. 2003)

(“The test is whether it is more likely than not that the claim will exceed [$75,000].”). In


DEFENDANT’S NOTICE OF REMOVAL                                                                      PAGE 2
4850-2546-4513.3 052067.1639
   Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 3 of 7 PageID #: 3



Paragraph 25 of Plaintiff’s Petition, Plaintiff affirmatively pleads that the range of potential relief

arising out of this lawsuit is within the limits specified in Rule 47(c)(4) of the Texas Rules of

Civil Procedure, specifically “monetary relief over $200,000 but not more than $1,000,000.”

Pl.’s Pet. at ¶ 25, attached at EXHIBIT A; TEX. R. CIV. P. 47(c)(4). “Where the plaintiff has

alleged a sum certain that exceeds the requisite amount in controversy, that amount controls if

made in good faith.” Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995) (quoting

St Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). Plaintiff’s statement of

the amount-in-controversy in the Petition is not ambiguous and appears to have been plead in

good faith, which indicates Plaintiff’s intention to seek more than $75,000 satisfying the amount-

in-controversy requirement. See, e.g., Rubio v. State Farm Lloyds, No. H-19-3729, 2019 WL

6330355, at *1 (S.D. Tex. Nov. 26, 2019) (“Plaintiff’s Rule 47 statement that the lawsuit seeks to

recover $200,000 to $1,000,000 facially establishes an amount in controversy over $75,000.”);

Mauer v. Wal-Mart Stores, Inc., No. 3:16-cv-2085-BN, 2016 WL 5815892, at *8 (N.D. Tex. Oct.

5, 2016) (holding unambiguous statement of damages above $75,000 made in good faith

pursuant to Rule 47 sufficient to meet amount-in-controversy requirement). Moreover, the

Petition states a request for relief including back pay for lost wages and benefits, front pay,

compensatory damages including emotional pain, suffering, inconvenience, mental anguish,

stress, anxiety, and humiliation, punitive damages and attorney’s fees and costs of court further

supporting a finding that Plaintiff’s claim more likely than not will exceed $75,000. Although

Target altogether denies Plaintiff’s allegations and denies that Plaintiff is entitled to the damages

she seeks, it is evident that the amount in controversy, exclusive of interest and costs, far exceeds

the threshold sum of $75,000 based on the face of the Petition. See 28 U.S.C. § 1332(a).




DEFENDANT’S NOTICE OF REMOVAL                                                                  PAGE 3
4850-2546-4513.3 052067.1639
     Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 4 of 7 PageID #: 4



B.       COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES.

         7.        The second requirement for removal based on diversity is also established

because complete diversity of citizenship exists between Plaintiff and Defendant at the time of

filing of Plaintiff’s Petition and at the time of removal.

         8.        Upon information and belief, Plaintiff resided in Denton County, Texas at the

time her Petition was filed and currently resides there as of the filing of this Notice of Removal.

See Pl.’s Pet. at ¶ 2, attached at EXHIBIT A (listing employment in Lewisville, Denton County,

Texas). Accordingly, Plaintiff is a citizen of Texas for purposes of diversity jurisdiction. See

Coury v. Prot, 85 F.3d 244, 251 (5th Cir. 1996) (holding place where person maintains a home as

a factor evidencing citizenship).

         9.        At the time of filing of Plaintiff’s Petition and at the time of removal, Defendant

was and is a citizen of states other than Texas. Specifically, Defendant Target Corporation is a

corporation organized under the laws of the State of Minnesota, with its principal place of

business in Minneapolis, Minnesota. See Declaration of Adam Klarfeld in Support of Removal

at ¶ 3, attached hereto as EXHIBIT B.

         10.       Pursuant to 28 U.S.C. § 1332(c)(1), a corporation is deemed to be a citizen of any

state in which it is incorporated and of any state where it has its principal place of business. In

Hertz Corp. v. Friend, the United States Supreme Court adopted the “nerve center” test for

determining corporate citizenship in diversity jurisdiction cases. 559 U.S. 77, 80-81 (2010). The

Court determined that a corporation’s “principal place of business” is the “place where a

corporation’s officers direct, control, and coordinate the corporation’s activities.” Id. at 92-93;

see also Metroplexcore, L.L.C. v. Parsons Transp., Inc., 743 F.3d 964, 971 (5th Cir. 2014)

(following Hertz for “principal place of business”).



DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 4
4850-2546-4513.3 052067.1639
   Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 5 of 7 PageID #: 5



         11.       Defendant is a citizen of Minnesota for diversity purposes. It is not a citizen of

Texas because it is neither incorporated in Texas, nor is its principal place of business located in

Texas. Hertz Corp, 559 U.S. at 80-81.

         12.       In sum, Plaintiff is a citizen of Texas and Defendant is not. Complete diversity of

citizenship exists between Plaintiff and Defendant.

                                           III.
                                 PROCEDURAL PREREQUISITES

         13.       Venue is proper as this is the Court assigned to the district and division in which

the action is pending in state court. See 28 U.S.C. § 124(c)(3). Defendant is filing this Notice of

Removal within 30 days of being served with citation and a copy of Plaintiff’s Petition from

which it was first ascertainable that the case was removable to federal court. Therefore, removal

to this Court is both proper and timely under 28 U.S.C. § 1446(b).

         14.       As required by 28 U.S.C. § 1446(d), a Notice to the State Court of Filing of

Notice of Removal, together with a copy of this Notice of Removal, is being promptly filed in

the 462nd District Court, Denton County, Texas and served on Plaintiff. A true and correct copy

of the Notice to State Court of Filing Notice of Removal (without exhibits), that will be promptly

filed with the 462nd District Court, is attached hereto as EXHIBIT C.

         15.       By removing this action, Defendant does not waive any defenses, objections, or

motions available to it under state or federal law.

                                                IV.
                                            CONCLUSION

         Accordingly, because diversity jurisdiction exists over Plaintiff’s claims, this Court has

jurisdiction under 28 U.S.C. § 1332. Defendant Target Corporation respectfully requests that the

462nd Judicial District Court of Denton County, Texas proceed no further with Cause No. 20-

4611-462 and that Neibi Melani Navarrete v. Target Corporation, No. 20-4611-462 (Denton

DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 5
4850-2546-4513.3 052067.1639
   Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 6 of 7 PageID #: 6



Dist. Ct.), be removed to the United States District Court for the Eastern District of Texas,

Sherman Division.


                                               Respectfully submitted,

                                               /s/ Danielle K. Herring
                                               Danielle K. Herring
                                               State Bar No. 24041281
                                               dherring@littler.com
                                               LITTLER MENDELSON, P.C.
                                               1301 McKinney Street
                                               Suite 1900
                                               Houston, Texas 77010
                                               Telephone No.: 713.951.9400
                                               Facsimile No.: 713.951.9212

                                               Mark A. Flores
                                               State Bar No. 24076385
                                               markflores@littler.com
                                               LITTLER MENDELSON, P.C.
                                               2001 Ross Avenue
                                               Suite 1500, Lock Box 116
                                               Dallas, TX 75201-2931
                                               Telephone No.: 214.880.8100
                                               Facsimile No.: 214.880.0181

                                               ATTORNEYS FOR DEFENDANT
                                               TARGET CORPORATION




DEFENDANT’S NOTICE OF REMOVAL                                                        PAGE 6
4850-2546-4513.3 052067.1639
   Case 4:20-cv-00553-ALM Document 1 Filed 07/17/20 Page 7 of 7 PageID #: 7



                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was forwarded
to counsel of record, via e-file notification on this 17th day of July 2020 to:

                                                 Reema Ali
                                            Equal Justice Center
                                   1250 West Mockingbird Lane, Suite 455
                                            Dallas, Texas 75247
                                 Sent Via Email: rali@equaljusticecenter.org

                                                Aaron Johnson
                                             Equal Justice Center
                                        510 S. Congress Ave., Ste. 206
                                             Austin, Texas 78704
                               Sent Via Email: ajohnson@equaljusticecenter.org

                                             Brian P. Sanford
                                             The Sanford Firm
                                       1910 Pacific Ave., Suite 15400
                                            Dallas, Texas 75201
                                 Sent Via Email: bsanford@sanfordfirm.com



                                                   /s/ Danielle K. Herring
                                                   Danielle K. Herring




DEFENDANT’S NOTICE OF REMOVAL                                                           PAGE 7
4850-2546-4513.3 052067.1639
